Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 1 of 21 PageID 1276




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   LORNA HENDERSON,

                Plaintiff,

   v.                                            Case No. 8:19-cv-2454-T-AEP

   ANDREW M. SAUL,
   Commissioner of Social Security,

                Defendant.
                                             /

                                        ORDER

         Plaintiff seeks judicial review of the denial of her claim for a period of

   disability and disability insurance benefits (“DIB”). As the Administrative Law

   Judge’s (“ALJ”) decision was based on substantial evidence and employed proper

   legal standards, the Commissioner’s decision is affirmed.

                                            I.
         A.     Procedural Background

         Plaintiff filed an application for DIB on November 13, 2014, alleging

   disability beginning on April 17, 2014 (Tr. 348-49).          The Social Security

   Administration (“SSA”) denied Plaintiff’s claims both initially and upon

   reconsideration (Tr. 94-104; 140-47). Plaintiff then requested an administrative

   hearing (Tr. 149-50). Per Plaintiff’s request, the ALJ held an initial hearing and a

   supplemental hearing where Plaintiff appeared and testified (Tr. 190-218; 229-60).

   Following the hearings, the ALJ issued an unfavorable decision finding Plaintiff not
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 2 of 21 PageID 1277




   disabled and accordingly denied Plaintiff’s claims for benefits (Tr. 106-26).

   Subsequently, Plaintiff requested review from the Appeals Council (Tr. 266-68).

   The Appeals Council remanded the case for further proceedings on August 7, 2018

   (Tr. 127-31). Another hearing was held before the ALJ (Tr. 300-34). Following the

   hearing, the ALJ issued an unfavorable decision (Tr. 12-36). Subsequently, Plaintiff

   requested review from the Appeals Council, which the Appeals Council denied (Tr.

   1-6). Plaintiff then timely filed a complaint with this Court (Doc. 1). The case is

   now ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

         B.     Factual Background and the ALJ’s Decision

         Plaintiff, who was born in 1964, claimed disability beginning on April 17,

   2014 (Tr. 15). Plaintiff obtained a high school education (Tr. 27). Plaintiff’s past

   relevant work experience included work as a nurse assistant (DOT No. 355.674-

   014) (Tr. 27). Plaintiff alleged disability due to spine and back issues, obesity, wrist

   issues, knee issues, history of bariatric surgery, bilateral ganglion cysts, and

   headaches (Tr. 18).

         In rendering the administrative decision, the ALJ concluded that Plaintiff

   met the insured status requirements through December 31, 2018 and had not

   engaged in substantial gainful activity since April 17, 2014, the alleged onset date

   (Tr. 18). After conducting a hearing and reviewing the evidence of record, the ALJ

   determined Plaintiff had the following severe impairments: degenerative disc

   disease, cervical spine status post anterior cervical discectomy; degenerative disc

   disease, lumbar spine; and obesity (Tr. 18). The ALJ found that Plaintiff had non-



                                              2
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 3 of 21 PageID 1278




   severe impairments that included bilateral carpal tunnel syndrome of her wrists,

   bilateral ganglion cysts of her wrists, DeQuervian’s syndrome of her left wrist and

   thumb and      left   wrist   triangular fibrocartilage   complex    tear (Tr. 18).

   Notwithstanding the noted impairments, the ALJ determined Plaintiff did not have

   an impairment or combination of impairments that met or medically equaled one

   of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 20).

   The ALJ then concluded that Plaintiff retained a residual functional capacity

   (“RFC”) to perform light work as defined in 20 C.F.R. 404.1567(b) with the

   following limitations:

         “The claimant can lift and carry 20 pounds occasionally, and ten
         pounds frequently; can stand and walk six (6) hours out of an
         eight-hour workday, and sit six (6) hours out of an eight-hour
         workday. The claimant may use a cane for ambulation. The
         claimant can occasionally climb ramps and stairs; never climb
         ladders, ropes or scaffolds; and can occasionally balance, stoop,
         kneel, crouch, or crawl. The claimant can only occasionally reach
         overhead with the bilateral upper extremities, and can frequently
         reach in other directions, handle, finger, and feel with the bilateral
         upper extremities. The claimant can never push or pull with the
         bilateral upper extremities. The claimant should avoid
         concentrated exposure to temperature extremes and vibration, and
         avoid all exposure to hazards.”

   (Tr. 21). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective

   complaints and determined that, although the evidence established the presence of

   underlying impairments that reasonably could be expected to produce the

   symptoms alleged, Plaintiff’s statements as to the intensity, persistence, and limiting

   effects of her symptoms were not entirely consistent with the medical evidence and

   other evidence (Tr. 24).



                                             3
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 4 of 21 PageID 1279




         Considering Plaintiff’s noted impairments and the assessment of a vocational

   expert (“VE”), however, the ALJ determined Plaintiff could not perform her past

   relevant work (Tr. 27). Given Plaintiff’s background and RFC, the VE testified that

   Plaintiff could have performed other jobs existing in significant numbers in the

   national economy, such as a ticket taker (DOT No. 344.667-010), toll collector

   (DOT No. 211.462-038), and survey worker (DOT No. 205.367-054) (Tr. 28).

   Accordingly, based on Plaintiff’s age, education, work experience, RFC, and the

   testimony of the VE, the ALJ found Plaintiff not disabled (Tr. 28-29).

                                            II.


         To be entitled to benefits, a claimant must be disabled, meaning the claimant

   must be unable “to engage in any substantial gainful activity by reason of any

   medically determinable physical or mental impairment which can be expected to

   result in death or which has lasted or can be expected to last for a continuous period

   of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A). “[A] physical or mental

   impairment is an impairment that results from anatomical, physiological, or

   psychological abnormalities which are demonstrable by medically acceptable

   clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

         The Social Security Administration, in order to regularize the adjudicative

   process, promulgated the detailed regulations currently in effect. These regulations

   establish a “sequential evaluation process” to determine whether a claimant is

   disabled. 20 C.F.R. § 404.1520. If an individual is found disabled at any point in

   the sequential review, further inquiry is unnecessary. 20 C.F.R. § 404.1520(a).


                                             4
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 5 of 21 PageID 1280




   Under this process, the ALJ must determine, in sequence, the following: whether

   the claimant is currently engaged in substantial gainful activity; whether the

   claimant has a severe impairment, i.e., one that significantly limits the ability to

   perform work-related functions; whether the severe impairment meets or equals the

   medical criteria of 20 C.F.R. Part 404, Subpart P, Appendix 1; and whether the

   claimant can perform his or her past relevant work. 20 C.F.R. § 404.1520(a)(4). If

   the claimant cannot perform the tasks required of his or her prior work, step five of

   the evaluation requires the ALJ to decide if the claimant can do other work in the

   national economy in view of his or her age, education, and work experience. 20

   C.F.R. § 404.1520(a)(4)(v). A claimant is entitled to benefits only if unable to

   perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. §

   404.1520(g)(1).

         A determination by the Commissioner that a claimant is not disabled must

   be upheld if it is supported by substantial evidence and comports with applicable

   legal standards. See 42 U.S.C. § 405(g). “Substantial evidence is more than a

   scintilla and is such relevant evidence as a reasonable person would accept as

   adequate to support a conclusion.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,

   1178 (11th Cir. 2011) (citation and internal quotation marks omitted). While the

   court reviews the Commissioner’s decision with deference to the factual findings,

   no such deference is given to the legal conclusions. Ingram v. Comm’r of Soc. Sec.,

   496 F.3d 1253, 1260 (11th Cir. 2007) (citations omitted).




                                            5
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 6 of 21 PageID 1281




         In reviewing the Commissioner’s decision, the court may not reweigh the

   evidence or substitute its own judgment for that of the ALJ, even if it finds that the

   evidence preponderates against the ALJ’s decision. Winschel, 631 F.3d at 1178

   (citations omitted); Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)

   (citations omitted). The Commissioner’s failure to apply the correct law, or to give

   the reviewing court sufficient reasoning for determining that he or she has

   conducted the proper legal analysis, mandates reversal. Ingram, 496 F.3d at 1260

   (citation omitted). The scope of review is thus limited to determining whether the

   findings of the Commissioner are supported by substantial evidence and whether

   the correct legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284

   F.3d 1219, 1221 (11th Cir. 2002) (per curiam) (citations omitted).

                                            III.

         Plaintiff argues that the ALJ erred by not considering all of Plaintiff’s

   limitations in making Plaintiff’s RFC determination and by not giving proper

   consideration to certain opinion evidence. For the following reasons, the ALJ

   applied the correct legal standards and the ALJ’s decision is supported by

   substantial evidence.

         1. The ALJ’s RFC determination is supported by substantial evidence

         Plaintiff first contends that the ALJ’s RFC determination is not supported by

   substantial evidence because while the ALJ found Plaintiff capable of performing

   light work, Plaintiff contends she is only capable of performing sedentary work.

   However, substantial evidence supports the ALJ’s finding that Plaintiff is capable



                                             6
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 7 of 21 PageID 1282




   of performing light work with a limitation ofstanding and walking for six hours per

   day.

          A RFC is defined as the most Plaintiff can still do despite her limitations and

   is based on an evaluation of all the relevant evidence in the record. See 20 C.F.R.

   §§ 404.1520(e), 404.1545(a)(1) and (a)(3); Social Security Ruling (“SSR”) 96-8p,

   1996 WL 374184. At the hearing level, the ALJ has the responsibility of assessing

   the claimant’s RFC.       See 20 C.F.R. §§ 404.1546(c); see also 20 C.F.R. §§

   404.1527(d)(2) (stating that the assessment of a claimant’s RFC is an issue reserved

   for the Commissioner). The task of determining a claimant’s RFC and ability to

   work thus rests with the ALJ, not a medical source. See Moore v. Soc. Sec. Admin.,

   Com’r, 649 F. App’x 941, 945 (11th Cir. 2016); Castle v. Colvin, 557 F. App’x 849,

   853 (11th Cir. 2014) (“Contrary to the district court’s reasoning, the ALJ did not

   ‘play doctor’ in assessing Mr. Castle’s RFC, but instead properly carried out his

   regulatory role as an adjudicator responsible for assessing Mr. Castle’s RFC …

   Indeed, the pertinent regulations state that the ALJ has the responsibility for

   determining a claimant’s RFC”); Robinson v. Astrue, 365 F. App’x 993, 999 (11th

   Cir. 2010) (“We note that the task of determining a claimant’s residual functional

   capacity and ability to work is within the province of the ALJ, not of doctors”).

          Plaintiff contends that the ALJ erred in finding that Plaintiff’s cervical

   condition, including the problems that she was having with using her hands and

   arms, improved after her cervical surgery and that by October 2015 she was

   “neurologically intact” and responded well to surgical intervention (Doc. 22, Pg.



                                             7
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 8 of 21 PageID 1283




   21; Tr. 23-24). Plaintiff points to numerous instances in the record where Plaintiff

   purportedly maintained that her cervical spine condition and hand problems did not

   improve post-surgery, and also cites to instances where Dr. Zhu and Dr. Medina

   noted that her right hand was swollen (Doc. 22, Pg. 21; Tr. 698, 710, 716, 744-45,

   751-52, 757-58, 765-66, 794-95, 799-800, 802-03).            However, after closer

   examination of these records as they pertain to Plaintiff’s cervical spine condition,

   they merely indicate that Plaintiff had moderate tenderness in her spine while

   maintaining normal muscle limits and normal range of motion (Tr. 698, 710, 716,

   744-45, 751-52, 757-58, 765-66, 794-95, 799-800, 802-03). Further, the records

   provide no detail about Plaintiff’s wrist but merely state “swelling right wrist.” In

   contrast, the ALJ observed that just four days following the cervical procedure, Dr.

   Rak reported that “[t]he surgery went extremely well” and “[Plaintiff’s] symptoms

   of headaches and neck pain and shoulder pain are completely resolved” (Tr. 686).

   The ALJ also relied on the records cited by Plaintiff, where it was noted that

   Plaintiff maintained normal muscle limits and a normal range of motion (Tr. 23,

   698, 710, 716, 744-45, 751-52, 757-58, 765-66, 794-95, 799-800, 802-03). Therefore,

   the undersigned does not find Plaintiff’s argument persuasive.

         The ALJ fully reviewed the evidence of record and provided substantial

   evidence to support her RFC evaluation when she found that Dr. Amusa’s opinion,

   Plaintiff’s relatively mild objective medical evidence, Dr. Basnayke’s consultative

   examination and opinion, and parts of Dr. Medina’s treating opinion supported a

   finding that Plaintiff could perform light work limiting her to postural activities and



                                             8
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 9 of 21 PageID 1284




   allowed for the use of a cane to ambulate (Tr. 21-27). Dr. Amusa testified at the

   August 23, 2017 hearing after review of the medical evidence of record (Tr. 45-55).

   The ALJ assigned great weight to Dr. Amusa’s expert testimony (Tr. 25). Medical

   experts are highly qualified and their opinions may be entitled to great weight. See

   20 C.F.R. § 404.1527(c); Crawford, 363 F.3d at 1159-60. Dr. Amusa, who is board

   certified in internal medicine, testified that based on his review of the medical

   records, it was reasonable that Plaintiff could lift no greater than 20 pounds

   occasionally and 10 pounds frequently, stand/walk and sit for 6 hours in an 8-hour

   day, never climb ladders, ropes, or scaffolds, perform all other postural movements

   occasionally, and needed to avoid unprotected heights (Tr. 50).              The ALJ

   considered this opinion and found it well supported and consistent with the record

   evidence (Tr. 25); See Huntley v. Comm’r of Soc. Sec., 683 F. App’x 830, 833 (11th Cir.

   2017) (holding that substantial evidence supports the ALJ’s decision to assign the

   most weight to the opinion of a non-examining physician because the non-

   examining physician “explained his conclusion … with specific reasons, and his

   opinion was consistent with the treatment records”).



         a. Use of hands

         Plaintiff next contends that the ALJ failed to properly assess Plaintiff’s ability

   to use her hands and that she is only able to use her hands for handling and grasping

   “occasionally” (Doc. 22, Pg. 20). The VE testified at the December 18, 2018

   hearing that the jobs he cited that Plaintiff could perform all require frequent to




                                             9
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 10 of 21 PageID 1285




    constant handling/grasping and that such jobs could not be performed by Plaintiff

    if it was determined that she could only grasp and handle on an occasional basis

    (Doc. 22, Pg. 20; Tr. 1162). However, the ALJ found that Plaintiff can handle,

    grasp, and finger on a “frequent” basis (Tr. 21, 26). After reviewing the record, the

    undersigned finds that the ALJ’s determination is supported by substantial

    evidence.

           Namely, the ALJ, after fully considering the evidence related to Plaintiff’s

    ability to use her hands and wrists, found that Plaintiff’s diagnosis of bilateral carpal

    tunnel syndrome, tenosynovitis of the left wrist and thumb, left wrist triangular

    fibrocartilage complex (“TFCC”) tear, and bilateral ganglion cysts was non-severe

    (Tr. 18-19). As such, the ALJ found that Plaintiff could frequently handle, finger,

    and feel (Tr. 19, 22-26). In making this determination, the ALJ recognized that

    Plaintiff has reduced grip strength in her right wrist but found that Plaintiff had full

    range of motion and full grip strength in her left wrist (Tr. 19). The ALJ further

    stated that in recognizing that such conditions result in more than minimal

    limitations on Plaintiff’s ability to perform work activity, the restrictions in place

    concerning Plaintiff’s ability to reach, handle, finger, feel, push, pull, lift, and carry

    as attributed to her cervical degenerative disc disease are sufficient to address

    Plaintiff’s reasonable complaints concerning her hand and wrist conditions (Tr. 25).

           The ALJ relied in-part on Plaintiff’s statement in her 2014 function report

    that she did not have any difficulty using her hands in finding that the diagnosis of

    bilateral carpal tunnel syndrome, tenosynovitis of the left wrist and thumb, left wrist



                                               10
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 11 of 21 PageID 1286




    TFCC tear, and bilateral ganglion cysts did not cause Plaintiff more than minimal

    limitations in her ability to perform basic work activity after the alleged onset date

    (Tr. 19). In support of her argument, Plaintiff points to Dr. Medina’s opinion

    wherein Dr. Medina opined that Plaintiff can perform only occasional handling

    with her left and right hand (Tr. 787). While true, in that opinion Dr. Medina also

    opined that Plaintiff could frequently finger, feel, and reach in both hands. In

    contrast to Dr. Medina’s opinion, Dr. Basnayke noted that Plaintiff’s hand and

    finger dexterity were intact with normal grip strength and the ability to zip, button,

    and tie (Tr. 635). While Plaintiff occasionally demonstrated reduced grip strength,

    the ALJ noted that Dr. Basnayke reported that Plaintiff had full range of motion

    and full grip strength in her left wrist (Tr. 19, 635).

           The ALJ further noted that following Plaintiff’s cervical surgery, Dr. Zhu and

    Dr. Medina both consistently documented normal findings in Plaintiff’s wrist,

    which included normal strength and motor function in all her extremities (Tr. 19,

    639, 647, 698, 702, 710, 716, 734, 744-45, 751-52, 757-58, 765-66, 794-95, 799-800,

    802-03, 841-42, 850-51, 872-73, 879-80, 886-88, 892-94, 899-901, 906-07, 915-17,

    930-31, 936-38, 953-55, 959-60). The ALJ noted that Plaintiff’s records both before

    and after her cervical surgery did not support greater limitations, including

    Plaintiff’s admission from this period that she did not have any limitations in her

    hand/wrist (Tr. 19). Thus, substantial evidence in the record supports the ALJ’s

    determination.




                                               11
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 12 of 21 PageID 1287




           b. Cane

           Plaintiff also contends that the RFC does not assess when Plaintiff needed to

    use her cane (Doc. 22 at Pg. 22). Plaintiff states that the RFC merely states that

    Plaintiff “may use a cane for ambulation” when in fact she needs her cane for

    prolonged standing as well as for ambulation due to balance issues and weakness.

    This argument fails, as the record contains substantial evidence relied upon by the

    ALJ to support the ALJ’s assessment of Plaintiff’s subjective allegations and RFC.

           In finding that Plaintiff required a cane for ambulation, the ALJ noted that

    while Plaintiff’s medical evidence consistently documented normal gait, Plaintiff

    did allege that she occasionally used a cane for ambulation (Tr. 24). The ALJ also

    recognized the fact that Dr. Medina-Sanchez prescribed Plaintiff a one-point cane

    in October 2018 (Tr. 24). Specifically, the ALJ stated that:

           [a]lthough the medical evidence of record is not strong concerning
           the medical necessity for a cane, the [ALJ] accepts the claimant’s
           testimony that she occasionally uses a cane for ambulation, and
           has provided for the claimant to use a cane for ambulation as part
           of the claimant’s maximum residual functional capacity during the
           entire period at issue

    (Tr. 24). In contrast, Dr. Amusa, who testified at the August 23, 2017 hearing,

    reviewed the medical evidence of record and testified that the medical evidence did

    not support the need for an assistive device (Tr. 45-55). The ALJ still incorporated

    Plaintiff’s use of a cane into the RFC as consistent with Plaintiff’s own testimony

    (Tr. 25).

           Despite this, the ALJ recognized that while Plaintiff can ambulate without a

    cane, she can ambulate more effectively with a cane (Tr. 25). The ALJ recognized


                                             12
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 13 of 21 PageID 1288




    that both Dr. Zhu and Dr. Medina’s treatment records consistently noted that

    Plaintiff had the ability to stand without difficulty (Tr. 23, 639, 647, 698, 702, 710,

    716, 734, 744-45, 751-52, 757-58, 765-66, 794-95, 802-03). These records repeatedly

    note that Plaintiff has normal gait and the ability to stand without difficulty. The

    record also indicates that Plaintiff was able to rise from her chair without difficulty

    and needed no help changing for the examination or getting on and off the

    examination table (Tr. 23). Moreover, the VE testified that the light jobs that he

    cited were “station jobs,” meaning that the jobs are stationary in that they allow for

    a person to use a cane for ambulation without the loss of production (Tr. 1159). To

    the extent that Plaintiff needs to use a cane during the workday, the jobs provided

    by the VE allow for Plaintiff to do so.

          Plaintiff also attempts to rely on SSR 96-9p as grounds for a remand (Doc.

    22, Pg. 23). SSR 96-9p states that when it is found that a hand-held assistive device

    (such as a cane) is medically required to aid in walking or standing, there must be

    medical documentation establishing the need for such device and describing the

    circumstances for which it is needed (i.e. all the time, periodically, or any other

    relevant information). SSR 96-9p, 1996 WL 374185 (July 2, 1996). Here, it appears

    that the ALJ complied with SSR 96-9p, as the ALJ provided that Plaintiff is to use

    a cane during the “entire period at issue.”

          To the extent this is insufficient to comply with SSR 96-9p, such mistake on

    the part of the ALJ would merely be harmless error and not warranting of a remand,

    since there is no prejudice in not remanding for further opinion. There is no harm



                                              13
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 14 of 21 PageID 1289




    to Plaintiff and no reversible error by the ALJ, since the ALJ’s finding is supported

    by substantial evidence.

          Plaintiff also points to her visit with Dr. Basnayke’s where he stated that

    Plaintiff “looses balance,” “[c]an walk on heels and toes with difficulty,” and that

    an “[a]ssistive device is medically necessary” (Doc. 22 at Pg. 32; Tr. 633-35).

    Despite this, he also stated that Plaintiff is able to walk slowly without a cane, is

    able to walk fast when using the cane, and is able to rise from a chair without

    difficulty (Tr. 635). Aside from this opinion, the record otherwise demonstrates that

    Plaintiff is able to ambulate without the use of a cane. For example, Plaintiff

    testified that she only used a cane when walking long distances and that she did not

    need a cane for short distance “stuff” but rather, only “prolonged distances” (Tr.

    1153, 1155). Plaintiff’s admission that she only requires a cane for long distances is

    inconsistent with her contention that her use of a cane is necessary for standing. See

    Clyburn v. Comm’r of Soc. Sec., 555 F. App’x 892, 894 (11th Cir. 2014) (finding that

    the ALJ properly relied on the claimant’s admissions that were inconsistent with

    her claims).

          For these reasons, substantial evidence supports the finding that the ALJ

    adequately considered Plaintiff’s need for use of a cane. The ALJ provided that

    Plaintiff may use a cane for ambulation and the VE provided jobs that Plaintiff can

    perform with a cane. Since this Court’s role is not to reweigh the evidence but

    rather, is to determine whether the ALJ’s decision is supported by substantial

    evidence, the undersigned will not disturb the decision of the ALJ.



                                             14
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 15 of 21 PageID 1290




          2. The ALJ properly considered the opinion evidence

          Plaintiff contends that the ALJ did not properly consider the opinion

    evidence (Doc. 22, Pg. 33). Medical opinions are statements from acceptable

    medical sources that reflect judgments about the nature and severity of a claimant’s

    impairments, including symptoms, diagnosis and prognosis, what the claimant can

    still do despite the impairments, and physical or mental restrictions. 20 C.F.R. §§

    404.1527(a)(1), 416.927(a)(1). When assessing the medical evidence, the ALJ must

    state with particularity the weight afforded to different medical opinions and the

    reasons therefor. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir.

    2011) (citation omitted). The Social Security regulations provide guidelines for the

    ALJ to employ when evaluating medical opinion evidence. See 20 C.F.R. §§

    404.1527, 416.927.

          In determining the weight to afford a medical opinion, the ALJ considers a

    variety of factors including but not limited to the examining relationship, the

    treatment relationship, whether an opinion is well-supported, whether an opinion

    is consistent with the record as a whole, and the area of the doctor’s specialization.

    20 C.F.R. §§ 404.1527(c), 416.927(c). For instance, the more a medical source

    presents evidence to support an opinion, such as medical signs and laboratory

    findings, the more weight that medical opinion will receive.           20 C.F.R. §§

    404.1527(c)(3), 416.927(c)(3). Further, the more consistent the medical opinion is

    with the record as a whole, the more weight that opinion will receive. 20 C.F.R. §§

    404.1527(c)(4), 416.927(c)(4). Typically, the ALJ must afford the testimony of a



                                             15
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 16 of 21 PageID 1291




    treating physician substantial or considerable weight unless “good cause” is shown

    to the contrary. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004)

    (per curiam) (citation omitted). Good cause exists where: (1) the treating physician’s

    opinion was not bolstered by the evidence; (2) the evidence supported a contrary

    finding; or (3) the treating physician’s opinion was conclusory or inconsistent with

    the physician’s own medical records. Phillips v. Barnhart, 357 F.3d 1232, 1240-41

    (11th Cir. 2004). In fact, the ALJ may reject any opinion when the evidence

    supports a contrary conclusion. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985)

    (per curiam). A reviewing court will not second guess an ALJ’s decision regarding

    the weight to afford a medical opinion, however, so long as the ALJ articulates a

    specific justification for the decision. See Hunter v. Soc. Sec. Admin. Comm’r, 808 F.3d

    818, 823 (11th Cir. 2015).



          a. Dr. Amusa

          Plaintiff contends that the ALJ erred in giving great weight to the opinion of

    Dr. Kweli Amusa, a non-examining social security medical consultant who testified

    at the August 23, 2017 hearing (Tr. 25, 37-60). Specifically, Plaintiff’s contends that

    the ALJ’s reliance was error because Dr. Amusa’s opinion was based on an

    incomplete record that, following Dr. Amusa’s opinion, was supplemented with

    medical records from Dr. Rak (Tr. 662-89), from Huntington Medical Group (Tr.

    690-771), and from Dr. Zhu and Dr. Medina (Tr. 690-771, 785-1147). However, as

    correctly cited by Defendant, this is not error. While Dr. Amusa may not have



                                              16
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 17 of 21 PageID 1292




    reviewed all of the evidence, the ALJ did (Tr. 22-27); See             20 C.F.R. §

    404.1527(c)(3), (4); Stultz v. Comm’r of Soc. Sec., 628 F. App’x 665, 669 (11th Cir.

    2015) (holding that the ALJ properly granted weight to the opinions of medical

    experts even though the experts did not review the most recent medical records).

    Even if the state agency medical consultant cannot review all of the claimant’s

    medical records before rendering an opinion or offering a RFC assessment, the ALJ

    has access to the entire record, including the claimant’s testimony, and can

    determine whether the opinion is supported by and consistent with the evidence of

    record and thus, whether to afford the opinion great weight. See Cooper v. Comm’r of

    Soc. Sec., 521 F. App’x 803, 807 (11th Cir. 2013) (finding that an ALJ did not afford

    undue weight to a non-examining doctor where the doctor cited several portions of

    the record in support of her conclusions, and the ALJ, who makes the ultimate

    determination, had access to the entire record, including the claimant’s testimony).

    As previously stated, the ALJ properly considered and gave great weight to Dr.

    Amusa’s expert testimony, which provides substantial evidence supporting the

    ALJ’s RFC finding.



          b. Dr. Medina

          Plaintiff next contends that the ALJ erred in not giving substantial weight to

    Dr. Medina’s medical opinion (Doc. 22, Pgs. 35-38). In arguing that the ALJ erred

    in not giving Dr. Medina’s opinion substantial weight, Plaintiff argues that the ALJ

    failed to consider a functional capacity evaluation report ordered by Dr. Medina but



                                             17
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 18 of 21 PageID 1293




    performed by a different doctor (Doc. 22, Pgs. 36-37; Tr. 1007-1026). In response,

    the Commissioner argues that the ALJ fully considered Dr. Medina’s opinion and

    provided good reasons supported by substantial evidence for granting it partial

    weight (Doc. 22, Pg. 40). For the reasons that follow, substantial evidence supports

    the ALJ’s decision to grant partial weight to Dr. Medina’s opinion.

          Dr. Medina opined that Plaintiff could occasionally lift and carry up to 20

    pounds, and frequently lift and carry less than 10 pounds, and could frequently

    balance, but never climb, crouch, crawl, kneel, or stoop (Tr. 26, 786). He further

    indicated that Plaintiff could occasionally reach overhead and finger bilaterally, and

    could frequently reach in other directions, finger, and feel bilaterally (Tr. 787). He

    indicated that Plaintiff could sit for less than an hour total and stand and/or walk

    for one-hour total in a workday, with the ability to alternate between standing and

    sitting (Tr. 787). He also stated that Plaintiff would need unscheduled breaks and

    would be unexpectedly absent at least two days per month (787-88). While the ALJ

    adopted several of Dr. Medina’s recommendations, the ALJ found that found that

    Dr. Medina’s opinion regarding Plaintiff’s need for a sit/stand option and the

    allowance for off-task behavior and absenteeism were not entirely consistent with

    Plaintiff’s treatment records, including Dr. Medina’s own finding that primarily

    focused on Plaintiff’s cervical condition and consistently documented that Plaintiff

    had a normal gait and was neurologically intact (Tr. 26).

          Plaintiff’s medical records, as discussed at length in other sections of this

    Order, provide substantial evidence for affording Dr. Medina’s opinion little weight.



                                             18
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 19 of 21 PageID 1294




    For example, as already stated, the ALJ noted that Dr. Zhu and Dr. Medina’s

    treatment records repeatedly revealed that Plaintiff had normal range of motion,

    normal muscle strength, normal muscle tone, normal extremity strength, normal

    motor function, a normal gait, and that Plaintiff could stand without difficulty (Tr.

    23, 639, 647, 698, 702, 710, 716, 734, 744-45, 751-52, 757-58, 765-66, 794-95, 799-

    800, 802-03, 841-42, 850-51, 872-73, 879-80, 886-88, 892-94, 899-901, 906-07, 915-

    17, 930-31, 936-38, 953-55, 959-60). The ALJ also observed that Plaintiff reported

    60-70% relief after lumbar epidural steroid injections and more than 70% relief

    following cervical nerve blocks (Tr. 24, 845, 853, 860, 868, 876, 884, 940, 946).

    These relatively normal findings are inconsistent with some of Dr. Medina’s

    extreme findings, such as his opinion that Plaintiff could sit for less than an hour

    total and stand and/or walk for one hour total in a workday, with the need to

    alternate between standing and sitting (Tr. 787). Here, in concluding that the record

    supported greater functioning than indicated by Dr. Medina, the ALJ properly

    considered the record as a whole and properly evaluated Dr. Medina’s opinion.

    Therefore, substantial evidence supports the ALJ’s finding.



          c. ARNP Kozich

          Plaintiff further contends that the ALJ erred when she gave ARNP Alexis

    Kozich’s (“Kozich”) opinion little weight (Tr. 27). Kozich opined in an Application

    for Disabled Person Parking Permit dated August 8, 2018, that Plaintiff was a

    disabled person with a permanent disability that limits or impairs her ability to walk



                                             19
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 20 of 21 PageID 1295




    more than 200 feet without being able to stop and rest (Tr. 1048). However,

    someone who is not an acceptable medical source cannot establish the existence of

    an impairment.     Crawford, 363 F.3d at 1160.       ARNP’s do not constitute an

    “acceptable medical source” under the Regulations, although their opinions may

    still be used to show the severity of an impairment and how it affects a claimant’s

    ability to work. 20 C.F.R. § 404.1513(a) and (d).

            Here, the ALJ was justified in according Kozich’s statement very little

    weight and such decision was not an error (Tr. 27). First, the ALJ noted that the

    determination of disability is reserved to the Commissioner (Tr. 27). Second, the

    ALJ noted that the assessment was made by a registered nurse, which, as just stated,

    is not an acceptable medical source under the Act (Tr. 27). The ALJ further noted

    that the RFC takes into account Plaintiff’s difficulties ambulating by limiting her to

    light exertional work activity and providing for the use of a cane, which is consistent

    with Kozich’s statement (Tr. 27). However, the ALJ found that the statement was

    of little value in determining Plaintiff’s specific RFC (Tr. 27). Since Kozich was not

    an acceptable medical source, her opinion is not a medical opinion and is not

    entitled to any special significance or consideration. See 20 C.F.R. §§ 404.1513(a)

    and (d), 404.1527(a)(2); Szilvasi v. Comm’r of Soc. Sec., 555 F. App’x 898, 901 (11th

    Cir. 2014) (recognizing that a therapist’s opinions are not an acceptable medical

    source to establish the existence of an impairment, since a therapist is not a

    physician). For these reasons, substantial evidence supports the ALJ’s decision to

    assign Kozich’s opinion very little weight.



                                              20
Case 8:19-cv-02454-AEP Document 24 Filed 03/25/21 Page 21 of 21 PageID 1296




                                              IV.

            Accordingly, after consideration, it is hereby

            ORDERED:

            1. The decision of the Commissioner is AFFIRMED.

            2. The Clerk is directed to enter final judgment in favor of the Commissioner

    and close the case.

            DONE AND ORDERED in Tampa, Florida, on this 25th day of March,

    2021.




    cc: Counsel of Record




                                              21
